Citation Nr: 0433840	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-06 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to service connection for a bilateral ankle 
disability, claimed as arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1999.  

The veteran's claims for service connection for bilateral pes 
planus and a bilateral ankle disability were previously 
denied by the RO as not well grounded in a rating decision in 
October 1999.  As the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) observed in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334  (Fed. Cir. 2003), however, pursuant to Section 7 
of the VCAA, if a claim that was denied as not well grounded 
between July 14, 1999, and November 9, 2000, and it is 
reconsidered de novo in light of the enactment of the VCAA, 
the claim is readjudicated "as if the denial or dismissal had 
not been made."  Id. at 1343-44.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating action that 
again denied service connection for bilateral pes planus and 
a bilateral ankle disability.  In August 2004 the veteran 
gave testimony before the undersigned via videoconference 
from the RO.  A transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service medical records reveal considerable 
treatment for various foot complaints with assessments that 
included pes planus and an x-ray performed in June 1997 
reported findings consistent with bilateral pes planus.  The 
service medical records also refer to treatment for swelling 
and pain in the ankles, especially on the right.  The records 
show that at least some of the complaints regarding the right 
ankle were the result of a fracture of the right fibula in 
July 1998, although the records also refer to a November 1998 
x-ray showing a fracture of the lateral malleolus.  

On clinical evaluation conducted during the veteran's January 
1999 examination prior to service discharge the veteran's 
feet were evaluated as normal except for surgical scars on 
the great toes.  (Service connection is currently in effect 
for hallux valgus of the left foot and hallux valgus of the 
right foot, each evaluated as 10 percent disabling; as well 
as for residuals of a fracture involving the right fibula, 
evaluated as noncompensable.)  

On a preservice discharge VA examination conducted in April 
1999 the examiner reported that the veteran did not have flat 
feet.  While the veteran's complaints of pain, swelling, and 
instability in the ankles were noted on the examination the 
examining physician found no signs of arthritis in either 
ankle and no findings of any pathology involving the left 
ankle.  The findings in regard to the right ankle were 
associated with the veteran's fracture of the right fibula.  

VA clinical records reflect subsequent treatment for right 
ankle pain and foot complaints.  In May 2000 the veteran was 
noted to have palpable crepitus on right ankle motion.  A 
clinical note of February 2002 refers to first-degree pes 
planus.  In March 2003 an assessment of plantar fasciitis 
and, pronated foot type (pes planus) was reported.  The 
doctor reported that he could not determine when the foot 
deformity developed at that visit.  

On a VA examination in June 2003 it appears that the claims 
folder was not available for review by the examining 
physician.  After the evaluation the assessments included pes 
planus and lateral instability and mild crepitation of the 
ankles, greater on the right.  The examining physician did 
not express any opinion regarding the etiology of the 
bilateral ankle disability or pes planus.  

VA is obliged to provide an examination, or obtain a medical 
opinion, when the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability, the record indicates that the disability 
or signs and symptoms of disability may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

There is current evidence of pes planus and ankle 
disabilities.  The service medical records and the veteran's 
testimony suggest that these disabilities may be associated 
with service.  A medical opinion is needed to determine 
whether the current disabilities had their onset in service, 
or are otherwise the result of a disease or injury in 
service.


During an August 2004 hearing before the undersigned, the 
veteran reported that he was receiving ongoing treatment for 
his ankles at a VA medical facility with the most recent 
treatment being in July 2004.  The record does not contain 
records from this VA facility more recent than March 2004.  
As VA has notice of the existence of additional pertinent VA 
records, they must be retrieved and associated with the other 
evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In view of the foregoing, this case is REMANDED for the 
following action:  

1.  The AMC or RO should obtain all 
clinical records documenting the 
veteran's treatment for ankle 
disabilities at the Dorn VA Medical 
Center subsequent to March 2004.  

2.  Then the AMC or RO should send the 
veteran's claims folder to the VA 
physician who conducted the June 2003 VA 
examination of the veteran's feet and 
ankles.  The physician should review the 
claims folder and express opinions with 
full rationale as to whether it is at 
least as likely as not (50 percent 
probability or more) that the bilateral 
ankle pathology or pes planus noted on 
the June 2003 examination had its onset 
during service or is related to the 
veteran's already service connected 
residuals of a fracture of the right 
fibula, or bilateral hallux valgus.  If 
the physician who conducted the June 2003 
VA examination is not available, the 
above review and opinions may be provided 
by another physician.  

2.  Then, the RO should again adjudicate 
the veteran's claims.  If the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  The case should then be returned 
to this Board if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


